               Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 1 of 9




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   GARTH HIRE (CABN 187330)
 5 Assistant United States Attorney

 6           1301 Clay Street, Suite 340-S
             Oakland, California 94612
 7
             Telephone: (415) 436-6559
 8           Facsimile: (510) 637-3724
             E-Mail:    Garth.Hire@usdoj.gov
 9
     Attorneys for United States of America
10

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                            OAKLAND DIVISION
14
     UNITED STATES OF AMERICA,                     )   NO. CR 15-00290 PJH
15                                                 )
             Plaintiff,                            )   UNITED STATES’ OPPOSITION TO
16
                                                   )   DEFENDANT’S RENEWED MOTION FOR
        v.
17                                                 )   COMPASSIONATE RELEASE FROM CUSTODY
     KEITH RAMON MAYFIELD,                         )
18                                                 )
             Defendant.                            )
19                                                 )
20                                                 )

21

22

23

24

25

26

27

28

     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 2 of 9




 1 I.       INTRODUCTION

 2          Defendant Keith Ramon Mayfield (defendant) is currently serving a 30-month sentence for his

 3 crimes stemming from his role in a drug trafficking operation in which he used his position as a

 4 Southwest Airlines baggage handler to smuggle marijuana onto outbound commercial airliners while

 5 avoiding inspection by the Transportation Security Administration. Defendant is presently housed at

 6 FCI Atwater, with an anticipated release date of October 19, 2021. He previously sought relief pursuant

 7 to 18 U.S.C. § 3582(c)(1)(A)(i) or home confinement. (ECF 586). The government opposed

 8 defendant’s motion. (ECF 596).

 9          The Court denied the motion with leave to file a second motion for compassionate release on
10 limited grounds relating to a potentially undiagnosed respiratory illness that could be discovered through

11 what was erroneously believed to be a recommended but not yet authorized MRI. (ECF 598). As

12 explained below, based on confusion regarding defendant’s medical records, it appears that there is no

13 recommended MRI of defendant’s chest that is pending but not yet authorized. And, in any event,

14 defendant recently contracted and recovered from COVID-19 without objective symptoms. Defendant

15 again seeks compassionate release. (ECF 602). The government again opposes release and this Court

16 should deny defendant’s renewed motion.

17 II.      RECENT FACTUAL AND PROCEDURAL DEVELOPMENTS

18          The government set forth the factual and procedural history regarding defendant’s offense

19 conduct, conviction, and sentence in its original opposition to defendant’s first compassionate release

20 motion. (ECF 596 at 2-3). Rather than repeats those facts, the government incorporates them by

21 reference as the Court is familiar with this matter. Instead, this section will highlight the factual and

22 procedural history of defendant’s efforts to obtain an early release from prison.

23          On August 8, 2020, defendant, through his counsel, filed a motion for compassionate release

24 pursuant to 18 U.S.C. § 3582(c). (ECF 586). In his motion, defendant cited numerous requests that he

25 made to prison staff for home confinement. (ECF 586 at 8-9; ECF 587-3). Defendant also stated that he

26 suffered from childhood asthma and set forth a variety of health ailments that he is dealing with while

27

28
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                      1
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 3 of 9




 1 incarcerated. In particular, he noted that while an MRI had been recommended, due to COVID, that

 2 MRI had not been conducted. (ECF 587 at 4).

 3          On September 10, 2020, defendant had two off-site MRIs that were scheduled for the same day.

 4 (Hire Decl. ¶ 2, Ex. A at 27-28, 38, 76-77, 79-80). One MRI was of his cervical spine. (Ex. A at 76-

 5 77). The second MRI was of his left shoulder. (Ex. A at 79-80). A physician discussed the results of

 6 these MRIs with defendant on November 14, 2020. (Ex. A at 23). Defendant was diagnosed with

 7 bursitis of the shoulder, cervical disc disorder, radiculopathy, and osteoarthritis. (Ex. A at 27). At

 8 present, there is no indication in defendant’s medical records that there has ever been any

 9 recommendation for any additional MRI of defendant’s chest to diagnose a respiratory issue. (See Ex.
10 A). Thus, there is no MRI that has been recommended, but not yet performed –making defendant’s

11 motion moot. (See Ex. A). 1

12          On September 27, 2020, the government opposed defendant’s motion. (ECF 596). The

13 government noted that defendant had failed to exhaust his administrative remedies because, although he

14 requested home confinement, he had not actually requested a reduction in sentence due to COVID-

15 related health concerns. (ECF 596 at 2, fn. 2). The government also argued that defendant did not have

16 significant health conditions that, in conjunction with the COVID-19 pandemic, would present

17 extraordinary and compelling reasons to justify his early release. (ECF 596 at 7-8). The government

18 also noted that after his motion was filed on August 8, 2020, defendant did have an MRI on his cervical

19 spine on September 10, 2020, and was diagnosed with bursitis of the shoulder, cervical disc disorder,

20 and osteoarthritis. (ECF 596 at 2, fn. 1). Finally, the government argued that the 3553(a) factors did not

21 support early release. (ECF 596 at 8).

22          On October 5, 2020, defendant filed a reply brief supported by a declaration from counsel. (ECF

23 597). Although acknowledging that defendant had an MRI, defendant claimed that he did not have a

24

25
          1 It appears that there was confusion on defendant Mayfield’s part as to the nature and number of
26 MRIs ordered and performed; most likely stemming from the fact that two MRIs of two different body
   parts were conducted on the same day. Defendant Mayfield appears to have been under the mistaken
27 impression that he had only one MRI, when he in fact had two, and that a chest MRI had been ordered,

28 when in fact one had not. (ECF 597 at 5, ¶ 2).
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                     2
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 4 of 9




 1 second recommended MRI of his chest and raised a concern that his respiratory complaints could make

 2 him vulnerable to COVID-19. (ECF 597 at 2).

 3          On that same day of October 5, 2020, this Court denied defendant’s motion with leave to file a

 4 second motion for compassionate release on limited grounds. (ECF 598). First, the Court noted that

 5 defendant had failed to “seek release on the ground of compassionate release in light of health concerns

 6 due to the COVID-19 pandemic.” (ECF 598 at 3). The Court then stated that the “government waived

 7 its objection to the failure to exhaust administrative remedies.” Id. The government believes that it

 8 made and preserved that objection in its original opposition. (See ECF 596 at 2, fn. 2).

 9          The Court then found that extraordinary and compelling reasons did not exist to reduce
10 defendant’s sentence because “defendant does not present evidence of having comorbidities or medical

11 conditions that are identified by the CDC as risk factors for COVID-19 complications.” (ECF 598 at 3-

12 4). The Court also noted that defendant did not have a present condition of moderate to severe asthma

13 that would put him at heightened risk of severe illness from COVID-19. (ECF 598 at 4).

14          The Court then noted that an additional chest MRI had not been conducted and stated that “[i]f a
15 respiratory illness were identified as the source of defendant’s chest pains and shortness of breath, such

16 a medical condition may support an extraordinary and compelling reason to warrant compassionate

17 release, but the medical diagnosis is speculative at this juncture.” (ECF 598 at 4). The Court concluded

18 that “defendant has not demonstrated that he suffers from a serious physical or medical condition that

19 substantially diminishes his ability to provide self-care . . . to demonstrate extraordinary and compelling

20 reasons to warrant compassionate release.” (ECF 598 at 4). Finally, the Court granted leave to file a

21 second motion for compassionate release, “if warranted, on the sole ground that the concerns about a

22 potential respiratory illness identified by BOP prison medical staff has been left undiagnosed and/or

23 untreated, in combination with a showing of a heightened risk of contracting COVID-19 and suffering

24 severe complications while incarcerated.” (ECF 598 at 4).

25          On March 1, 2021, defendant tested positive for COVID-19. (Ex. A at 61). On March 11, 2021,

26 defendant filed a renewed motion for compassionate release. (ECF 602). In his motion, defendant

27

28
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                     3
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 5 of 9




 1 noted that he had yet to have an MRI on his chest and that he continued to complain of chest pains and

 2 shortness of breath. (ECF 602 at 3).

 3          After contracting COVID-19, defendant displayed no objective symptoms (despite his subjective

 4 complaints of body aches and chills). (Ex. A at 2, 10-11). From March 1 to March 14, defendant’s

 5 temperature ranged from 96.3 degrees to 98.0 degrees. (Ex. A at 10, 50). From March 2 to March 10,

 6 defendant’s oxygen saturation ranged from 96% to 98%. (Ex. A at 10-11, 51-52). Thus, defendant

 7 essentially showed no objective adverse health effects from the virus and was eventually removed from

 8 quarantine and on March 18, 2021, returned to his normal custodial camp. (Hire Decl. ¶ 3; Ex. A at 1, 2,

 9 6).
10          There should be no further concern that some undiagnosed respiratory illness could cause
11 defendant to suffer severe complications from COVID-19 as he has now fully recovered from the virus.

12 In addition, there is no recommended but unperformed MRI. Simply put, extraordinary and compelling

13 reasons are not present and compassionate release is clearly unwarranted.

14 III.     ARGUMENT
15          A.     Defendant Has Not Satisfied the 30-Day Statutory Prerequisite for Consideration of
16                 his Motion and this Court Must Enforce this Claims-Process Rule Once Invoked
17          Defendant has not submitted a release request based on COVID-19 to BOP. Instead, as the
18 government argued in its original opposition, defendant made a request for home confinement unrelated

19 to COVID-19 and thus failed to administratively exhaust his remedies. Under the clear text of 18 U.S.C.

20 § 3582(c)(1)(A), this Court therefore cannot modify defendant’s sentence. This statutory imperative is a

21 mandatory claim-processing rule that entitles the party invoking it—here, the government—to relief.

22                 1.      Failure to exhaust mandates dismissal

23          18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391, 132

24 Stat. 5194, provides in pertinent part that the court “may not modify a term of imprisonment once it has

25 been imposed except” upon a defendant’s motion “after the defendant has fully exhausted all

26 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

27

28
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                     4
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 6 of 9




 1 behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

 2 facility, whichever is earlier,” where such a reduction also meets other specified requirements.

 3          To exhaust an inmate’s administrative remedies, he or she must initiate a request in writing to the

 4 Warden detailing “the extraordinary or compelling circumstances that the inmate believes warrant

 5 consideration” and the inmate’s “proposed release plans” with several necessary details. 28 C.F.R. §

 6 571.61 (implementing Section 3582(c)(1)(A)). BOP’s Program Statement sets forth procedures for

 7 implementing Section 3582 states: “A request for a RIS is considered ‘submitted’ for the purposes of 18

 8 U.S.C. § 3582(c)(1), when received by the Warden in accordance with this section.” See

 9 https://www.bop.gov/ policy/progstat/5050_050_EN.pdf. Then, the inmate must either wait 30 days to
10 appeal to this Court or exhaust two additional internal levels of appeal within the agency under 28

11 C.F.R. § 542.15(a).

12          If a defendant fails to meet the statute’s administrative exhaustion requirements, the statute’s
13 plain language bars relief: it prohibits a court from modifying a sentence “except” when the

14 requirements are met. This language represents a mandatory claim-processing rule that “a court must

15 enforce [ ] if a party properly raises it.” Fort Bend County, Texas v. Davis, 139 S. Ct. 1843, 1849 (2019)

16 (stating that claim-processing rules are those that “seek to promote the orderly progress of litigation by

17 requiring that the parties take certain procedural steps at certain specified times” and quoting Eberhart v.

18 United States, 546 U.S. 12, 19 (2005) (per curiam) (internal quotation and alterations omitted)).

19 “‘Where Congress specifically mandates’ it, exhaustion is not merely appropriate but ‘required.’”

20 Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004) (quoting McCarthy v. Madigan, 503 U.S. 140,

21 144 (1992)). The government raises the rule here, and it must be enforced. See United States v. Alam,

22 960 F.3d 831, 833–36 (6th Cir. 2020) (holding that § 3582(c)(1)(A)’s exhaustion requirement was

23 mandatory claim-processing rule that must be enforced if government raised it).

24          “A court may not excuse a defendant’s failure to comply with a statutory exhaustion

25 requirement.” United States v. Fuentes, 834 F. App'x 414, 415 (9th Cir. 2021) (citing Ross v. Blake, 136

26 S. Ct. 1850, 1856–57 (2016)). Because Congress—and not the courts—imposed the exhaustion

27 requirement in § 3582(c)(1), the Court is without authority to waive it, notwithstanding COVID-19 and

28
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                      5
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 7 of 9




 1 the current health crisis. While judicially-created exhaustion requirements may sometimes be excused

 2 by judge-created exceptions, it is well settled that a court may not ignore a statutory command such as

 3 that presented in Section 3582(c)(1)(A). Shaw v. Bank of America Corp., 946 F.3d 533, 541 (9th Cir.

 4 2019) (“[T]the Supreme Court has made clear that if exhaustion ‘is a statutorily specified prerequisite’—

 5 as opposed to a judicially created one—‘[t]he requirement is . . . something more than simply a

 6 codification of the judicially developed doctrine of exhaustion, and may not be dispensed with merely

 7 by a judicial conclusion of futility[.]’” (quoting Weinberger v. Salfi, 422 U.S. 749, 755 (1975)). The

 8 Sixth Circuit recently analyzed this very claim in the context of the COVID-19 pandemic and rejected it

 9 because “judge-made exceptions to judge-made exhaustion doctrines . . . are birds of a different
10 feather.” Alam, 960 F.3d at 832.

11          The Supreme Court recently reaffirmed the principle that courts may not excuse a failure to
12 exhaust absent clear direction from Congress: “No doubt, judge-made exhaustion doctrines, even if

13 flatly stated at first, remain amenable to judge-made exceptions . . . But a statutory exhaustion provision

14 stands on a different footing. There, Congress sets the rules—and courts have a role in creating

15 exceptions only if Congress wants them to.” Ross, 136 S. Ct. at 1857. Thus, a statutory exhaustion

16 scheme such as is included in § 3582(c)(1) is a “mandatory exhaustion regime[ ], foreclosing judicial

17 discretion” and requires dismissal where raised. Id.

18                  2.     Defendant has not exhausted his administrative remedies

19          Here, defendant did not meet the administrative exhaustion requirements of § 3582(c)(1)(A).

20 Defendant did not file an administrative motion with the warden for compassionate release. Instead, he

21 made requests for home confinement unrelated to COVID-19. Accordingly, defendant’s motion must be

22 dismissed for failure to exhaust under the mandatory claim-processing rule in § 3582(c)(1)(A).

23          B.      Reduction of Defendant’s Sentence is Not Warranted

24          Although the COVID-19 pandemic is an extraordinary world event, defendant has once again

25 failed to show that that its impact on him, specifically, warrants his immediate release pursuant to 18

26 U.S.C. § 3582(c)(1)(A) because he is not suffering from a medical condition that the CDC has identified

27

28
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                     6
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 8 of 9




 1 as particularly at risk for severe symptoms if he were to re-contract COVID-19, and re-balancing the

 2 Section 3553(a) factors does not indicate the defendant should be released immediately as he seeks.2

 3          As an initial matter, while defendant did test positive for COVID-19, he has now recovered from

 4 the virus, vitiating any medical emergency. Defendant’s concern that his underlying health conditions

 5 would contribute to “serious complications and death” from COVID-19 is belied by the actual facts of

 6 his case. Defendant did contract COVID-19, despite BOP’s best efforts to contain the virus. Defendant

 7 tested positive for COVID-19 on March 1, 2021, was quarantined, was monitored during infection,

 8 showed no objective symptoms, recovered, and on March 18, 2021, was returned to his custodial camp.

 9 During his infection defendant’s temperature and oxygen saturation were normal. These facts are a far
10 cry from the severe consequences that defendant presumed in his motion would occur if he were

11 infected. See United States v. Kelley, 15-cr-00444-CRB-2, 2020 WL 2747887, at *2 (N.D. Cal. May 27,

12 2020) (denying compassionate release where inmate tested positive for COVID-19 but had already

13 recovered).

14          The science surrounding COVID-19 and the possibility of reinfection is still developing, but
15 defendant’s recovery is an extremely positive sign. Foremost, and most importantly, it means that he

16 has endured the illness seemingly without substantial adverse health outcomes and has returned largely

17 to his baseline health status. So far, the CDC has determined that COVID-19 acts somewhat like other

18 viruses, meaning reinfections are rare and “infrequent,” and “the probability of [COVID-19] reinfection

19 is expected to increase with time after recovery from initial infection because of waning immunity and

20 the possibility of exposure to virus variants[,]” although again, the science is still developing on this

21 particular coronavirus. In any event, if defendant were to argue that he may become infected again and,

22 unlike his first infection, he may suffer severe symptoms as a result, the Court should reject his

23 argument. Weighing the many other considerations at play, the Court should not find that the uncertain

24 science of COVID-19 meets the statutory requirements for compassionate release.

25

26
           2 In its original opposition, the government extensively set forth the law regarding compassionate
27 release. The government incorporates those citations by reference, as well as the other arguments and

28 citations made in its original opposition, to avoid verbatim repetition.
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                      7
              Case 4:15-cr-00290-PJH Document 608 Filed 03/22/21 Page 9 of 9




 1          In addition, as discussed at length in its original opposition and as the Court found in its order,

 2 none of defendant’s currently diagnosed health conditions put him at greater risk should he re-contract

 3 COVID-19 and thus compassionate release is not warranted.

 4          Finally, the government continues to argue, as the Court found in its order, that the 3553(a)

 5 factors in this case militate against defendant’s early release from prison.

 6 IV.      CONCLUSION

 7           Defendant has already contracted and recovered from COVID-19 without any apparent

 8 objective adverse health effects. There is no recommended but unperformed chest MRI as defendant has

 9 claimed. In addition, defendant has not presented evidence of a serious medical condition that
10 substantially impairs his ability to provide self-care or any other extraordinary or compelling reason to

11 warrant a reduced sentence. Nor do the 3553(a) factors support early release. This Court should

12 therefore deny defendant’s renewed motion for immediate release under 18 U.S.C. § 3582(c)(1)(A)(i).

13
     DATED: March 22, 2021                                 Respectfully submitted,
14
                                                           STEPHANIE M. HINDS
15                                                         Acting United States Attorney
16                                                           /s/
                                                           GARTH HIRE
17                                                         Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28
     GOVERNMENT’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR RELEASE FROM CUSTODY

                                                      8
